Citation Nr: 1341073	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-49 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cause of the Veteran's death, and, if so, whether service connection for the cause of the Veteran's death is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973.  The Veteran died in July 2002.  The Appellant is recognized as the surviving spouse of the Veteran.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Appellant was afforded a Board videoconference hearing, held by the undersigned, in January 2011.  A copy of the hearing transcript has been associated with the record.  The Board denied the request to reopen the claim in February 2012.

After the Board denied the request to reopen the claim for service connection for the Veteran's death in February 2012, the Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Vacatur and Remand in February 2013 and the Court issued an Order which incorporated the Joint Motion and vacated the Board's 2012 decision.  

The reopened claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Medical and lay evidence submitted subsequent to the February 2006 denial of service connection for the cause of the Veteran's death bears directly and substantially upon the specific matter under consideration, and must be presumed credible; the claim is reopened.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the Appellant's claim for service connection for the cause of the Veteran's death has been submitted, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2005 statement, the Appellant contended that the Veteran had a "mental depression" which had "followed" him since service.  The Appellant contended that the Veteran had an acquired psychiatric disorder which was incurred or aggravated during his service and which contributed to his death.  A death certificate submitted in April 2004 indicated that the Veteran died in July 2002, at the age of 52.  The immediate cause of death was cardiopulmonary arrest.  The underlying causes of death were coronary artery disease and diabetes mellitus.  

The Appellant's claim for service connection for the cause of the Veteran's death was denied because service connection was not in effect for any disability at the time of the Veteran's death.  The Veteran's DD-214 did not indicate any foreign service in the Republic of Vietnam, and did not indicate any other fact which would provide a basis for a presumption of service connection for any disorder.  There was no medical evidence that a diagnosis of a psychiatric disorder, coronary disorder, or any other disorder which contributed to death was linked to the Veteran's period of active service.  The claims file reflects that the Veteran was discharged from service by reason of a psychiatric disorder.  He sought service connection for a psychiatric disorder during his lifetime, but the claim was denied as not well-grounded, because the Veteran provided no post-service evidence that a psychiatric disorder was diagnosed or treated.

With respect to the Appellant's application to reopen the previously-denied claim for service connection for the cause of the Veteran's death, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to the application to reopen is moot.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310.


In 2008, after the 2006 rating decision which denied service connection for the Veteran's cause of death was considered final, the Appellant submitted a revised death certificate which indicated that chronic depression was a significant condition contributing to the Veteran's death, but not resulting in the underlying cause of death.  In April 2011, the Appellant also submitted a statement from the attending physician named on the death certificate, D.M.P., D.O.  Dr. D.M.P. stated that the Veteran's depression aggravated and accelerated the coronary artery disease which caused the Veteran's death.  Additional evidence received since the last final decision includes the transcript of a January 2011 Board hearing.  

The Appellant testified that the Veteran had a chronic psychiatric disorder at the time of his death.  The Appellant testified to her observations that this disorder was incurred or aggravated during the Veteran's service.  The Appellant contends that this new evidence, when considered in light of the fact that the Veteran was medically discharged from service as the result of an acquired psychiatric disorder noted during service, and determined by a Medical Board to pre-exist the Veteran's service, is sufficient to reopen the claim.

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The March 2013 Order from the Court incorporates the Joint Motion.  The Joint Motion states that the Appellant's testimony about the increased severity of the psychiatric disorder diagnosed in service and found to be pre-existing, and her testimony about the severity of the pre-existing psychiatric disorder immediately proximate to service, and remaining chronic thereafter, must be presumed credible for purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  The revised death certificate and the medical statement from Dr. D.M.P. must be presumed credible for purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If presumed credible, the additional evidence received since the February 2006 denial of service connection for the cause of the Veteran's death is sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that the additional evidence is new and material, and the claim is reopened.

Although the new and material evidence is sufficient to reopen the claim, further development is required to determine whether the acquired psychiatric disorders noted at the time of the Veteran's death were related to his service or any incident thereof.  The development directed below must be conducted before the reopened claim is addressed on the merits.


ORDER

The appeal to reopen a claim of entitlement to service connection for the cause of the Veteran's death is granted; the appeal is granted to this extent only.  



REMAND

As noted above, the Appellant contends that the Veteran suffered from a psychiatric disorder that was incurred or aggravated during the Veteran's service, and remained chronic following his service and contributed to his death, accelerating the disorders which caused his death.  As set forth above, establishing service connection for the cause of the Veteran's requires evidence that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  In this case, the Appellant contends that a psychiatric disorder incurred or aggravated in service was a contributory cause of the Veteran's death; that is, that a psychiatric disorder contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

In this case, the service treatment records (STRs) state that the Veteran was discharged pursuant to a Medical Board recommendation, which found that the Veteran had latent schizophrenia, established prior to entry into service.  There is no other evidence of record indicating the Veteran's mental health existed prior to his service or during the period proximate to his service discharge in June 1973.  Such evidence may be of assistance, if extant, to establish that a psychiatric disorder was incurred or aggravated during the Veteran's service.  But such development need only be undertaken if it is determined that a psychiatric disorder contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to the production of death.  

More evidence is required to establish that a psychiatric disorder linked to the Veteran's service contributed materially or substantially to the Veteran's death.  In this regard, the medical evidence of record is inadequate and contradictory.  On the one hand, the April 2011 opinion from Dr. D.M.P., indicates that the Veteran's psychiatric disorder contributed to the Veteran's death by aggravating and accelerating the coronary artery disease.  However, the August 2002 death certificate, which was also signed by Dr. D.M.P., indicates this is not the case.  In the section of the Death Certificate entitled "Part I" the immediate cause of death was cardio-pulmonary arrest due to (or as a consequence of) the following underlying causes coronary Artery disease and diabetes mellitus.  In the section entitled "Part II," for "Other significant conditions contributing to death but not resulting in the underlying cause given in Part I," was listed "Depression, chronic."  Therefore, the death certificate indicates that the psychiatric disorder did not result in the underlying cause of death, while and opinion offered 10 years later seems to suggest that the psychiatric disorder did result in the underlying cause of death.  While Dr. D.M.P. did state in his April 2011 opinion that his failure to note this was an oversight, he still did not explain the basis of mechanism by which the psychiatric disorder aggravated and accelerated the Veteran's coronary artery disease that caused death.  It is a three sentence conclusory opinion that provides no citations to supporting studies or otherwise explains the basis for the opinion.

In this case, the evidence as to whether a psychiatric disorder contributed materially or substantially to the Veteran's death requires the development of potential post-service evidence proximate to the Veteran's death.  Under the circumstances of this case, the Board finds that development in this regard shall be undertaken before developing and determining whether the Veteran suffered from a psychiatric disorder that was incurred or aggravated by service.  Indeed, it appears there may be additional relevant evidence in the form of VA and SSA records that may be of assistance in determining whether a psychiatric disorder contributed materially or substantially to the Veteran's death.  

In this regard, there is no evidence of record showing the Veteran's psychiatric and medical health during the period from his service discharge in June 1973 through May 1994.  Private psychiatric notes from May 1994 through 2002, when the Veteran died, reflect that the Veteran had obtained medical and psychiatric treatment prior to May 1994.  Records of all psychiatric treatment or medical treatment, including from June 1973 through May 1994, may be relevant.  The records obtained reference that the Veteran underwent cardiac surgery.  Such records should be sought.  Non-clinical records during this period, such as education records or employment records, to include records of payments made through insurance obtained through an employer (CIGNA is referenced as the Veteran's insurance in some records) might be relevant.  

In addition, private treatment notes dated in May 1994 reflect that the Veteran received psychiatric treatment, possibly from VA, prior to May 1994.  No VA clinical records are currently associated with the Veteran's claims files or electronic (Virtual VA or VBMS) files.  Since the Appellant contends that a psychiatric disorder diagnosed in service contributed to the Veteran's cause of death, such as by accelerating the causes of death, the Veteran's post-service VA clinical records of medical treatment and psychiatric treatment could be relevant to the claim.  All VA records for the Veteran should be sought.  

The record further reflects that the Veteran was receiving Social Security Administration (SSA) Supplemental Income.  Since the Veteran was not eligible for SSA benefits based on his age, it appears that he may have applied for disability benefits.  An attempt to obtain SSA records is required.  

Only a few pages of private records from Dr. D.M.P. are of record.  The Appellant should be afforded an opportunity to clarify whether Dr. D.M.P. has additional relevant records, and if so, submit or authorize release of more complete records from Dr. D.M.P.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:




1.  Obtain all VA treatment records available for the Veteran, inpatient and/or outpatient, prior to or after May 1994.  

2.  Afford the Appellant an opportunity to submit or authorize release of disability and benefits applications from the Social Security Administration (SSA), and to submit records from or identify and authorize release of records from any state or other disability or benefits programs to which the Veteran submitted applications for benefits, and supporting documents.  

3.  Afford the Appellant an opportunity to submit or authorize release of complete records from Dr. D.M.P.  

4.  Advise the Appellant that she should submit or authorize release of records such as, but not limited to, clinical or non-clinical records form June 1973 to the Veteran's death, such as education records or employment records, to include records of payments made through insurance obtained through an employer (CIGNA is referenced as the Veteran's insurance in some records) might be relevant.  

5.  Afford the Appellant an opportunity to identify providers who treated the Veteran for coronary artery disease and an acquired psychiatric disorder, from the time of diagnosis of the disorder to the time of the Veteran's death.  Advise the Appellant to identify facilities at which surgical procedures were performed and at which diagnostic testing was conducted.  After obtaining appropriate authorization, obtain all identified clinical records.  

6.  Afford the Appellant an opportunity to identify any other relevant records, including any post-service non-VA providers of psychiatric care to the Veteran other than C.T., MD, whose records from May 1994 through 2002 appear to be complete.  Afford the Appellant an opportunity to submit or identify any additional records from Dr. T. or other treating psychiatric provider.

7.  Once all reasonable efforts have been exhausted to obtain the information detailed above, request a VA physician to review the record.  The reviewing physician should address the following questions: 

(a) Is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran manifested an acquired psychiatric disorder since separation from service, to include while suffering from cardiac disorders, or that was present at the time of the Veteran's death?  Why or why not?

(b) If so, is it at least as likely as not (a 50 percent or greater likelihood) that an acquired psychiatric disorder proximately caused, or otherwise contributed substantially or materially to the Veteran's death; or, combined to cause death, or aided or lent assistance to the production of death?  Why or why not?  In rendering this opinion, please address Dr. D.M.P.'s April 2011 opinion that the Veteran's psychiatric disorder aggravated and accelerated the coronary artery disease causing death.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

8.  If, but only if, a psychiatric disorder as likely as not contributed substantially or materially to the Veteran's death, then further development of the evidence should proceed.  This development shall include a request the National Personnel Records Center (NPRC) to search for personnel and administrative records, separately-filed psychiatric treatment records, etc., for the Veteran.  Then take further development as is deemed necessary based on any evidence developed, including the procurement of an additional VA medical opinion concerning whether any acquired psychiatric disorder was incurred in or aggravated by service.

9.  When all directed development has been conducted, readjudicate the claim on appeal.  If such action does not resolve the appeal, a supplemental statement of the case should be issued to the Appellant and her representative.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


